Case 5:20-cv-00247-GKS-NPM Document 17 Filed 10/14/20 Page 1 of 2 PageID 59




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION



STEPHEN P. JONES,

             Plaintiff,

v.                                                Case No. 5:20-cv-247-Oc-18NPM

COMMISSIONER OF SOCIAL
SECURITY

             Defendant.


                                       ORDER

      Before the Court are Defendant’s Second Motion for Stay of Proceedings

(Doc. 15) and response (Doc. 16). In this Social Security case, Defendant requests

the Court stay the proceedings for sixty days or until such time as the Agency

regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Id., p. 1). Due to the current

situation in this country, Defendant represents the Agency has transitioned to a

telework environment, and encountered difficulties that impact the operations of

the Social Security Administration’s Office of Appellate Operations. (Id., pp. 1-3).

      Plaintiff argues the Commissioner has already received a sixty-day extension

of time and any additional delay will cause harm to Plaintiff. (Doc. 16, p. 2).

Plaintiff opposed the request for a sixty-day stay, but is agreeable to an extension

of time of thirty days. (Doc. 16, p. 2).
Case 5:20-cv-00247-GKS-NPM Document 17 Filed 10/14/20 Page 2 of 2 PageID 60




      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707

(1997). The court must weigh the benefits of the stay against any harms of delay.

Id. at 707. Here, the Commissioner has provided good cause to extend the deadline

to file the certified transcript and answer. But the Court finds a second sixty-day

extension would cause undue delay. The Court will extend the deadline to file the

certified transcript and answer by thirty days.

      Accordingly, it is ORDERED that the (Opposed) Second Motion for Stay of

Proceedings (Doc. 15) is GRANTED in part. The Court extends the deadline for

Defendant to file a certified transcript and answer to November 13, 2020.

      DONE and ORDERED in Fort Myers, Florida on October 14, 2020.




                                         2
